UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the Month ofNovember 2014 Commission File Number 000-28998 ELBIT SYSTEMS LTD. (Translation of Registrant’s Name into English) Advanced Technology Center, P.O.B. 539, Haifa 31053, Israel (Address of Principal Corporate Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: x Form 20-F o Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): o Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):o Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant’s “home country”), or under the rules of the home country exchange on which the registrant’s securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant’s security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: o o Yes x No If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Attached hereto as Exhibit 1 and incorporated herein by reference is the Registrant’s press release dated November 17, 2014. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ELBIT SYSTEMS LTD. (Registrant) By: /s/ Ronit Zmiri Name: Ronit Zmiri Title: Corporate Secretary Date:November 18, 2014 EXHIBIT INDEX Exhibit No. Description 1. Press Release datedNovember 17, 2014 Exhibit 1 Elbit Systems MUSIC™self-protection DIRCM solution marks another milestone, this time in Germany: Elbit Systems Awarded a Contract to Supply DIRCM Systems for the German Air Force’s New A400M Aircraft Haifa, Israel, November 17, 2014 - Elbit Systems Ltd. (NASDAQ and TASE :ESLT) (“Elbit Systems”) announced today that it was awarded a contract from DIEHL BGT Defence GmbH & Co. KG (“DIEHL Defence”) to provide J-MUSIC™ Multi-Spectral Directed Infrared Counter Measure (DIRCM) systems for the first phase of the German Air Force’s Self-Protection program for its new Airbus A400 aircraft. The contract will be performed over approximately one-year and is in an amount that is not material to Elbit Systems. Designed to protect large military and commercial aircraft against attacks by ground to air heat seeking man-portable missiles (MANPADS), the J-MUSIC systems, will be integrated into a multi-turret DIRCM system, ensuring 360° protection of the aircraft. Elbit Systems has completed extensive testing of the J-MUSIC system and has already delivered systems to equip several types of aircraft to various customers. Bezhalel (Butzi) Machlis, President and CEO of Elbit Systems, commented: “We are proud of our cooperation with DIEHL Defence on DIRCM that has resulted in this initial contract for the protection of the German Air Force’s A400M aircraft. Our DIRCM systems provide effective protection to the growing threat of MANPADS, and we hope that additional customers will follow and select our systems as their preferred solution". The C-MUSIC DIRCM system, another member of Elbit Systems DIRCM family, was developed for the Israeli National "Sky Shield" program, for the protection of the Israeli large commercial aircraft fleet. About Elbit Systems Elbit Systems Ltd. is an international defense electronics company engaged in a wide range of programs throughout the world. The Company, which includes Elbit Systems and its subsidiaries, operates in the areas of aerospace, land and naval systems, command, control, communications, computers, intelligence surveillance and reconnaissance ("C4ISR"), unmanned aircraft systems ("UAS"), advanced electro-optics, electro-optic space systems, EW suites, signal intelligence ("SIGINT") systems, data links and communications systems and radios.The Company also focuses on the upgrading of existing military platforms, developing new technologies for defense, homeland security and commercial aviation applications and providing a range of support services, including training and simulation systems. For additional information, visit: www.elbitsystems.com or follow us on Twitter. About Diehl Defence Diehl Defence is a corporate division of the German Diehl Group, concentrating all business activities in the fields of defence and security as a holding company. Diehl Defence achieves annual sales of € 540 million* with 2,800 employees*. As a competent partner of international armed forces, Diehl Defence manages numerous subsidiaries, program and affiliated companies. The product portfolio ranges from highly accurate guided missiles for armies, air forces and navies, system solutions for ground-based air defence, intelligent ammunition solutions to innovative reconnaissance and protection systems. In the fields of equipment, repair and modernisation of military vehicles, Diehl Defence is also among the leading global supplier.(*Trend 2014) Contacts: Company Contact: Joseph Gaspar, Executive VP & CFO Tel:+972-4-8316663 j.gaspar@elbitsystems.com Dalia Rosen, VP, Head of Corporate Communications Tel: +972-4-8316784 dalia.rosen@elbitsystems.com Elbit Systems Ltd. IR Contact: Ehud Helft Kenny Green GK Investor Relations Tel: 1-646-201-9246 elbitsystems@ccgisrael.com This press release contains forward-looking statements (within the meaning of Section 27A of the Securities Act of 1933, as amended and Section 21E of the Securities Exchange Act of 1934, as amended) regarding Elbit Systems Ltd. and/or its subsidiaries (collectively the Company), to the extent such statements do not relate to historical or current fact.Forward-looking statements are based on management’s expectations, estimates, projections and assumptions.Forward-looking statements are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995, as amended.These statements are not guarantees of future performance and involve certain risks and uncertainties, which are difficult to predict.Therefore, actual future results, performance and trends may differ materially from these forward-looking statements due to a variety of factors, including, without limitation: scope and length of customer contracts; governmental regulations and approvals; changes in governmental budgeting priorities; general market, political and economic conditions in the countries in which the Company operates or sells, including Israel and the United States among others; differences in anticipated and actual program performance, including the ability to perform under long-term fixed-price contracts; and the outcome of legal and/or regulatory proceedings.The factors listed above are not all-inclusive, and further information is contained in Elbit Systems Ltd.’s latest annual report on Form 20-F, which is on file with the U.S. Securities and Exchange Commission. All forward-looking statements speak only as of the date of this release. The Company does not undertake to update its forward-looking statements. Elbit Systems Ltd, its logo, brand, product, service and process names appearing in this Press Release are the trademarks or service marks of Elbit Systems Ltd. or its affiliated companies. All other brand, product, service and process names appearing are the trademarks of their respective holders.Reference to or use of a product, service or process other than those of Elbit Systems Ltd. does not imply recommendation, approval, affiliation or sponsorship of that product, service or process by Elbit Systems Ltd. Nothing contained herein shall be construed as conferring by implication, estoppel or otherwise any license or right under any patent, copyright, trademark or other intellectual property right of Elbit Systems Ltd. or any third party, except as expressly granted herein.
